CaSe: 1215-CV-OOO75-SA-RP DOC #Z 53 Filed: 03/19/19 l Of 24 Page|D #Z 288

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEE.N DIVISION
]ESSICA ]AUCH PLAINTIFF
VERSUS NO. 1:15CV75-SA-SAA
CHOCTAW COUNTY AND
CLOYD HALFORD, ln I-Iis Individual Capacity DEFENDANTS

PLAINTIFF’S PROPOSED AMENDED |QRY INSTRUCTIONS

Victor I. Fleitas, P.A.

452 North Spring Street
Tupelo, Mississipp138804
(662) 840-0270 / Telephone
(662) 840-1047 / Facsimile
fleitasv@bellsouth.net / Email

Attorney for ]essica ]auch

CaSe: lilB-CV-OOO?B-SA-RP DOC #Z 53 Filed: 03/19/19 2 Of 24 Page|D #Z 289

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
]ESSICA ]AUCH . ' PLAINTIFF -
VERSUS ` NO. 1:15CV75-SA-SAA
CHOCTAW COUNTY AND
CLOYD HALFORD, Irl His Individual Capacity DEFENDANTS

]URY INSTRUCTION P-1A

[Withdrawn]

CaSe: 1215-CV-OOO75-SA-RP DOC #Z 53 Filed: 03/19/19 3 Of 24 Page|D #Z 290

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
]ESSICA ]AUCH ' PLAINTIFF
VERSUS . NO. 1:15CV75-SA-SAA
CHOCTAW COUNTY AND
CLOYD HALFORD, In His Individual Capacity DEFENDANTS

]URY INSTRUCTION P-2A

[Withdrawn]

CaSe: 1215-CV-OOO75-SA-RP DOC #Z 53 Filed: 03/19/19 4 Of 24 Page|D #Z 291

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
]ESSICA ]AUCH PLAINTIFF
VERSUS NO. 1:15CV75-SA-SAA
CHOCTAW COUNTY AND
CLOYD I-IALFORD, In His Individual Capacity DEFENDANTS
]URY INSTRUCTION P-3A

[Withdrawn]

CaSe: lil5-CV-OOO75-SA-RP DOC #Z 53 Filed: 03/19/19 5 Of 24 Page|D #Z 292

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION

JESSICA` JAUCH PLAINTIFF

vERSUS No. 1:15CV75-5A_SAA

CHOCTAW COUNTY AND

CLOYD HALFORD, ln His Individual Capacity DEFENDANTS
JURY INSTRUCHON P-4A

[Withdrawn]

CaSe: 1215-CV-OOO75-SA-RP DOC #Z 53 Filed: 03/19/19 6 Of 24 Page|D #Z 293

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTR.ICT OF MISSISSIPPI

ABERDEEN DIVISION
]ESSICA ]AUCH v PLAINTIFF
VERSUS NO. 1:15CV75-SA-SAA
CHOCTAW COUNTY AND
CLOYD HALFORD, In His Individual Capacity DEFENDANTS
]URY INSTRUCTION P-5A

_ [Withdrawn]

CaSe: lil5-CV-OOO75-SA-RP DOC #Z 53 Filed: 03/19/19 7 Of 24 Page|D #Z 294

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
]ESSICA ]AUCH PLAINTIFF 4
VERSUS NO. 1:15CV75-SA-SAA
CHOCTAW CGUNTY AND
CLOYD I-IALFORD, In His Individual Capacity DEFENDANTS

]URY INSTRUCTION P-6A

[Withdrawn]

CaSe: lil5-CV-OOO75-SA-RP DOC #Z 53 Filed: 03/19/19 8 Of 24 Page|D #Z 295

IN THE UNITED STATES DISTRICT COURT
POR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
]ESSICA ]AUCH PLAINTIFF
VERSUS NO. 1:15CV75~SA-SAA
CHOCTAW COUNTY AND
CLOYD HALFORD, ln His Individual Capacity DEFENDANTS

]URY INSTRUCTION P-7A

[Withdrawn]

CaSe: 1215-CV-OOO75-SA-RP DOC #Z 53 Filed: 03/19/19 9 Of 24 Page|D #Z 296

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
]ESSICA ]AUCH PLAINTIFF
VE`.RSUS NO. 1:15CV75-SA-SAA
CHOCTAW COUNTY AND
CLOYD HALFORD, In I-Iis lndividual Capacity DEFENDANTS
]URY INSTRUCTION P-8

All persons corning before the Court are equal in the eyes of the law. The law is
no respecter of persons It would be a violation of your sworn duty to give more Weight
to the testimony of the Defendant Cloyd Halford merely because he is a law
enforcement officer. You should consider the defendant's testimony just as you Would
the testimony of any other witness.

CaSe: 1215-CV-OOO75-SA-RP DOC #Z 53 Filed: 03/19/19 fl_O'O]c 24 Page|D #Z 297

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
]ESSICA ]AUCH PLAINTIFF
VERSUS NO. 1:15CV75-SA-SAA
CHOCTAW COUNTY AND
CLOYD HALFORD, In His lndividual Capacity DEFENDANTS

AUTHORITY FOR ]URY INSTRUCTION P-SA

United States v. Duncan 191 F.3d 569 (5th Cir. 1999).

 

Sandidge v. Salen Offshore Drilling Co., 764 F.Zd 252 (5th Cir. 1985).

CaSe: lil5-CV-OOO75-SA-RP DOC #Z 53 Filed: 03/19/19 11 Of 24 Page|D #Z 298

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
IESSICA ]AUCH PLAINTIFF
VERSUS ' NO. 1 :15CV75-SA-SAA
CHOCTAW COUNTY AND
CLOYD HALFORD, In His Individual Capacity - DEFENDANTS
]URY INSTRUCTION P-9A

You must determine an amount that is fair compensation for all of ]essica ]auch's
damages, These damages are called compensatory damages The purpose of
compensatory damages is to make ]essica ]auch whole~that is, to compensate ]essica
]auch for the damage that she has suffered. Compensatory damages are not limited to
expenses that ]essica ]auch may have incurred because of her injury. ]essica ]auch is
entitled to compensatory damages for all of the pain and suffering, mental anguish,
shock and discomfort that she has suffered because of the Defendants' conduct.

You may award compensatory damages only for injuries that ]essica ]auch
proves Were proximately caused by the Defendants’ allegedly wrongful conduct. The
damages that you award must be fair compensation for all of ]essica ]auch’s damages,
no more and no less. You should not award compensatory damages for speculative
injuries, but only for those injuries Which ]essica ]auch has actually suffered or that she
is reasonably likely to suffer in the future.

If you decide to award compensatory damages, you should be guided by
dispassionate common sense. Computing damages may be difficult, but you must not
let that difficulty lead you to engage in arbitrary guesswork. On the other hand, the law
does not require that Iessica ]auch prove the amount of her losses With mathematical
precision, but only With as much definiteness and accuracy as the circumstances permit.

You must use sound discretion in fixing an award of damages, drawing
reasonable inferences where you find them appropriate from the facts and
circumstances in evidence.

CaSe: 1215-CV-OOO75-SA-RP DOC #Z 53 Filed: 03/19/19 12 Of 24 Page|D #Z 299

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTI-IERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
]ESSICA ]AUCH PLAINTIFF
VERSUS y NO. 1:15CV75-SA~SAA
CHOCTAW COUNTY AND
CLOYD HALFORD, In His Individual Capacity DEFENDANTS

AUTHORITY FOR ]URY INSTRUCTION P-9A

Fifth Circuit Pattem ]ury Instructions-Civil 15.2.

CaSe: 1215-CV-00075-SA-RP DOC #Z 53 Filed: 03/19/19 13 Of 24 Page|D #Z 300

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
]ESSICA ]AUCH PLAINTIFF
VERSUS NO. 1:15CV75-SA-SAA
CHOCTAW COUNTY AND
CLOYD HALFORD, In I-Iis lndividual Capacity DEFENDANTS

]URY INSTRUCTION P-10A

]essica ]auch having proved the Defendants violated her constitutional rights, the
Defendants will be liable for any past, present, or future mental anguish and emotional

distress that they has suffered, or Will suffer in the future, because of the Defendants'
conduct.

CaSe: 1215-CV-00075-SA-RP DOC #Z 53 Filed: 03/19/19 14 Of 24 Page|D #Z 301

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
]ESSICA ]AUCH ` PLAINTIFF
VERSUS NO. 1:15CV75-SA-SAA
CHOCTAW COUNTY AND
CLOYD HALFORD, In His Individual Capacity DEFENDANTS

AUTHORITY FOR ]URY INSTRUCTION P-10A

Carey v. Piphus, 435 U.S. 247 (1978).

C'aSe: 1215-CV-00075-SA-RP DOC #Z 53 Filed: 03/19/19 15 Of 24 Page|D #Z 302

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
]ESSICA ]AUCH PLAINTIFF
VERSUS x NO. 1:15CV75-SA-SAA
CHOCTAW COUNTY AND
CLOYD HALFORD, In His Individual Capacity DEFENDANTS
]URY INS'I'RUCTION P-11A

[wichdrawn]

CaSe: 1215-CV-00075-SA-RP DOC #Z 53 Filed: 03/19/19 16 Of 24 Page|D #Z 303

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
]ESSICA ]AUCH PLAINTIFF
VERSUS NO. 1:15CV75-SA-SAA
CHOCTAW COUNTY AND `
CLOYD HALFORD, In His lndividual Capacity DEFENDANTS

]URY INSTRUCTION P-12A

[withdrawn]

CaSe: 1215-CV-00075-SA-RP DOC #Z 53 Filed: 03/19/19 17 Of 24 Page|D #Z 304

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTI-IERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
]ESSICA ]AUCH PLAINTIFF
VERSUS 4 NO. 1:15CV75-SA-SAA
CHOCTAW COUNTY AND v
CLOYD I'IALFORD, In His Individual Capacity DEFENDANTS

IURY INSTRUCTION P-13A

The Court instructs the jury that you must award ]essica ]auch the damages that
she have proven. You also may award punitive damages, if ]essica ]auch has proved
that the Defendant Cloyd Halford acted with malice or reckless indifference to her
federally protected rights.

In some cases punitive damages may be awarded for the purpose of punishing a
defendant for his or her Wrongful conduct and to deter others from engaging in similar
Wrongful conduct. An award of punitive damages would be appropriate in this case
only if you find for ]essica ]auch and then further find from a preponderance of the
evidence that the Defendant Cloyd Halford acted With malice or reckless indifference to
her federally protected rights.

If you find that punitive damages should be assessed against the Defendant
Cloyd Halford, you may consider the financial resources of the Defendant Cloyd
Halford in fixing the amount of such damages `

CaSe: 1215-CV-00075-SA-RP DOC #Z 53 Filed: 03/19/19 18 Of 24 Page|D #Z 305

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN` DIVISION
]ESSICA ]AUCH PLAINTIFF
VERSUS NO. 1:15CV75-SA-SAA
CHOCTAW COUNTY AND
CLOYD HALFORD, In I-Iis Individual Capacity DEFENDANTS

AUTHORITY FOR ]URY INSTRUCTION P-13A

smith v. wade 461 U.s. 30 (1983).

 

CaSe: 1215-CV-00075-SA-RP DOC #Z 53 Filed: 03/19/19 19 Of 24 Page|D #Z 306

CERTIFICATE OF SERVICE
I, Victor I. Fleitas, attorney for ]essica ]auch, do hereby certify that I have this day
e-mailed a true and correct copy of the above and foregoing to the following:
Daniel ]. Griffith, Esq.
Iacks, Griffith & Luciano

Post Office Box 1209
Cleveland, Mississippi 38732

dgriffith@lpalaw.net

This the 8th day of March, 2019.
/s/ Victor Israel Fleitas

VICTOR I. FLEITAS

CaSe: 1215-CV-00075-SA-RP DOC #Z 53 Filed: 03/19/19 20 Of 24 Page|D #Z 307

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
JESSICA JAUCH PLAINTIFF
vs. CAUSE NO. 1:15-CV¥75-SA-SAA
CHOCTAW COUNTY and
CLOYD HALFORD, In His

Individual Capacity DEFENDANTS

DEFENDANTS’ PROPOSED JURY INSTRUCTIONS

DANNY J. GRIFFITH, MSB #8366
JACKS | GRIFFITH | LUCIANO, P.A.
P. O. BOX 1209

CLEVELAND, MISSISSIPPI 38732
PHONE: (662) 843-6171

FACSIMILE: (662) 843-6176
ATTORNEY FOR DEFENDANT

CaSe: 1215-CV-00075-SA-RP DOC #Z 53 Filed: 03/19/19 21 Of 24 Page|D #Z 308

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
JESSICA JAUCH PLAINTIFF
vs. CAUSE NO. 1:15-CV-75-SA-SAA
CHOCTAW COUNTY and
CLOYD HALFORD, In_ His
Individual Capacity DEFENDANTS

INSTRUCTION D-l

The purpose of compensatory damages is to make Plaintiff Jessica Jauch is to
compensate her for the damage that she has suffered. Compensatory damages are not limited to
expenses that Plaintiff Jessica Jauch may have incurred because of her injury. Plaintiff Jessica
Jauch is entitled to compensatory damages for any mental anguish that she may have suffered
because of Defendants’ wrongful conduct.

You may award compensatory damages only for injuries that Plaintiff Jessica Jauch
proves were proximately caused by Defendants’ allegedly wrongful conduct. The damages you
award are to be fair compensation for all of Plaintiff Jessica Jauch’s damages, no more and no
less. Damages are not allowed as a punishment and cannot be imposed or increased to penalize
Defendants. You should not award compensatory damages for speculative injuries, but only for
those injuries which Plaintiff Jessica Jauch has actually suffered.

If you decide to award compensatory damages, you should be guided by common sense.
Computing damages may be difficult, but you must not let that difficulty lead you to engage in

arbitrary guesswork. On the other hand, the law does not require that Plaintiff Jessica Jauch

CaSe: 1215-CV-00075-SA-RP DOC #Z 53 Filed: 03/19/19 22 Of 24 Page|D #Z 309

prove the amount of her losses with mathematical precision, but only with as much
indefiniteness and accuracy as the circumstances pennit.
You must use sound discretion in fixing an award of damages, drawing reasonable

inferences Where you find them appropriate from the facts and circumstances in evidence.

Fl'fth Circuit Pattem Jurjy Instruction 15.2

CaSe: 1215-CV-00075-SA-RP DOC #Z 53 Filed: 03/19/19 23 Of 24 Page|D #Z 310

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
JESSICA JAUCH PLAINTIFF
vs. CAUSE NO. 1:15-CV-75-SA-SAA
CHOCTAW COUNTY and
CLOYD HALFORD, In His
Individual Capacity DEFENDANTS

INSTRUCTION D-2

Regarding Plaintiff Jessica Jauch’s claim for damages for mental anxiety, no evidence of
the monetary value of such intangible things as emotional distress has been, or need be,
introduced into evidence. There is no exact standard for fixing the compensation to be awarded
for these elements of damage Any award you make for this element of damage should be fair in
light of the evidence presented at the trial.

However, to recover for mental and emotional distress, Plaintiff Jessica Jauch must prove
that she suffered a specific discernible injury with credible evidence. Hurt feelings, anger and
frustration are part of life that are not the types of harm that could support a mental anguish
award. Evidence of mental anguish need not be corroborated by doctors, psychologists, or other d
witnesses, but Plaintiff Jessica Jauch must support his claims With competent evidence of the
nature, extent, and duration of the harm. Damages for mental or emotional distress must be
based on the evidence at trial. They may not be based on speculation or sympathy
Fifth Circuit Pattem Jury Instruction 10. 12
Brady v. Fort Bend Cnty., 145 F.3d 691, 718 (5"‘ Cir. 1998)

Carey v. Piphus, 435 U.S. 247 (1978)
Vadie v. Miss. State Univ. 218 F.3d 365, 377-78 (5"’ Cir. 2000)

CaSe: 1215-CV-00075-SA-RP DOC #Z 53 Filed: 03/19/19 24 Of 24 Page|D #Z 311

RESPECTFULLY SUBMITTED, this the 8th day of March, 2019.

DEFENDANTS, CHOCTAW COUNTY
and CLOYD HALFORD

By: /s/Daniel J. Grifthh
Daniel J. Griffith, MS Bar No. 8366

Of Counsel:

JACKS | GRIFFITH | LUCIANO, P.A.
150 North Sharpe Avenue

P. O. Box 1209

Cleveland, MS 38732`

Phone No. 662-843-6171

Fax No. 662-843-6176

Email: dgrifiith@jlpalaw.com

CERTIFICATE OF SERVICE

I, Daniel J. Griffith, attorney of record for Defendants, Choctaw County, and Cloyd
Halford, hereby certify that I have this day caused a true and correct copy of the above and
foregoing DEFENDANTS’ PROPOSED JURY INSTRUCTIONS to be delivered via electronic
mail to the following:

Victor I. Fleitas, P.A. Fleitasv@bellsouth.net

Attomey for Plaintiff.lessica Jauch

Honorable Sharion Aycock, District Judge
United States District Court - Northem District of Mississippi

judge aycock@msnd.uscourts.gov
DATED this 8"‘ day of March, 2019.

/s/ Dam`el J. Grileth
Daniel J. Griffith

